Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The amendment filed on 12/15/2021 has been entered. Claims 1-12 are now pending in the application. Claims 1, 2 and 7 have been amended and new claim 12 has been added by the Applicant. 
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
As required by e M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on application of national stage entry of PCT/JP2018/008568, International Filing Date: 03/06/2018 that claims foreign priority to JP2017-047410, filed 03/13/2017 (Japan).
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 


Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 12 are directed to an apparatus, but many of the limitations thereof are method steps of using said apparatus. For example but not limited to claims 1 and 12 recite that: sensing section that acquires information; control section that changes the optical property of the optical module; control section performs switching between a mode in which the optical property is changeable and a mode in which the optical property is unchangeable; control section performs… switching between the changeable mode and the unchangeable mode for the other of the first optical property and the second optical property, where some are also conditional phrases that depend other action steps e.g. acquired information, other switching actions and similar. In addition dependent claims 2-11 also recite various operational steps performed by various parts of the device including but not limited to e.g. receiving, changing, executing, switching and similar, where some are also conditional phrases that depend other action steps e.g. acquired information, other switching actions and similar. However, 
Claims 2-11 depend on claim 1 and therefore inherit the same deficiencies. 
Claim 12 recites the limitation "the first optical property and the second optical property" in the last three lines of the claim.  There is insufficient antecedent basis for this limitation in the claim. Specifically, it is unclear what is meant by the first/second optical property? For the purposes of examination, the above limitations will be treated broadly, such that first/second optical properties may include any value or level of optical transmittance or color, other optical characteristics of eyewear. It is suggested to amend the claim and provide explanations in order to remove the indefiniteness issues. 


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 12 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuriki et al. (hereafter Kuriki, of record, see Information disclosure statement of09/013/2019) JP 2016-161807 (where attached English language machine translation is referenced). 
In regard to independent claim 12, Kuriki teaches (see Figs. 1-6) an eyewear (i.e. as light control (dimming) device, light control system, and power supply system, 50, paragraphs [01-02, 06-16, 33-37, 47-50, 54-60, 63, 80-88, 92-98]) comprising: 
a frame (as 50 includes a frame e.g. 12, 31 and lens(s), e.g. paragraphs [33-45, 47-50, 54-60, 63, 80-88]); 
an optical module to be disposed on the frame (light control/dimming member 53, paragraphs [33-45, 47-50, 54-60, 63, 80-88]), the optical module having an optical property to be changed by electric control (i.e. optical characteristics of the lens, e.g. intensity, color, polarization of transmitted light or refractive index of the liquid crystal molecules in lens part, by using 53 controlled by control unit 52 by changing voltage application, e.g. paragraphs [04, 13, 15, 33-45, 47-50, 54-60, 63, 80-88]); 
a sensing section that acquires information on usage environments (e.g. photosensor 55/24, switch 54/37, acquires inputs from environment, see e.g. paragraphs [47, 54-60, 63-64], see e.g. Figs. 1-6); and 
a control section that changes the optical property of the optical module based on the information acquired through the sensing section (i.e. as control unit 52 changes 53 by voltage application based on acquired input(s) from 53, 54 see e.g. paragraphs [47, 54-60, 63-64]), wherein: 
the control section (52) performs switching between a mode in which the optical property is changeable and a mode in which the optical property is unchangeable  (i.e. control unit 52 controls the voltage application to 53 including on/off according to the input signal 60 input to 54 and to 55 see e.g. paragraphs [47, 54-60, 63-64]), based on the information acquired through the sensing section (i.e. according to the input signal 60 input to 54 and to 55 see e.g. paragraphs [47, 54-60, 63-64]), and 
the control section (52) changes the optical property of the optical module (53) in the mode in which the optical property is changeable (i.e. as control unit 52 changes voltage application to 53 and thus the optical characteristics of lens, see above, in during operation, and  based on acquired input(s) from 53, 54 see e.g. paragraphs [33-43, 47, 54-60, 63-64, 92]), and 
the control section (52) performs, based on a result of switching between the changeable mode and the unchangeable mode for one of the first optical property and the second optical property (i.e. as 52 can perform switching of light transmittance e.g. of one value to another value, and color transmittance e.g. of one color to another color of the lens(es) paragraphs [20-23, 347, 37, 49, 57-60]), switching between the changeable mode and the unchangeable mode for the other of the first optical property and the second optical property (as best understood and due to 112 issues noted above, because 52 perform switching of light transmittance between  one value and another value, and color transmittance between  one color and another color of the lens(es) given the changes of environment and operation of 54, 55,  paragraphs [20-23, 34, 37, 49, 57-60], and since as it is held that a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Because the prior art device meets all the structural limitations of the claimed apparatus it therefore also meets the limitation regarding switching operation. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (The preamble of claim 1 recited that the apparatus was “for mixing flowing developer material” and the body of the claim recited “means for mixing ..., said mixing means being stationary and completely submerged in the developer material”. The claim was rejected over a reference which taught all the structural limitations of the claim for the intended use of mixing flowing developer. However, the mixer was only partially submerged in the developer material. The Board held that the amount of submersion is immaterial to the structure of the mixer and thus the claim was properly rejected.). See MPEP § 2114. Additionally, because the structure of the claimed system, as identified above and in the original action, is the same as that claimed, it must inherently perform the same function of switching operation.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). MPEP §2114.)
	  			
    Claims Rejection Under 35 USC – 103 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-4 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kuriki et al. (hereafter Kuriki, of record, see Information disclosure statement of09/013/2019) JP 2016-161807 (where attached English language machine translation is referenced) in view Rousseau et al. (hereafter Rousseau) US 20170357107 A1. 
In regard to independent claim 1, Kuriki teaches (see Figs. 1-6) an eyewear (i.e. as light control (dimming) device, light control system, and power supply system, 50, paragraphs [01-02, 06-16, 33-37, 47-50, 54-60, 63, 80-88, 92-98]) comprising: 
a frame (as 50 includes a frame e.g. 12, 31 and lens(s), e.g. paragraphs [33-45, 47-50, 54-60, 63, 80-88]); 
an optical module to be disposed on the frame (light control/dimming member 53, paragraphs [33-45, 47-50, 54-60, 63, 80-88]), the optical module having an optical property to be changed by electric control (i.e. optical characteristics of the lens, e.g. intensity, color, polarization of transmitted light or refractive index of the liquid crystal molecules in lens part, by using 53 controlled by control unit 52 by changing voltage application, e.g. paragraphs [04, 13, 15, 33-45, 47-50, 54-60, 63, 80-88]); 
a sensing section that acquires information on usage environments (e.g. photosensor 55/24, switch 54/37, acquires inputs from environment, see e.g. paragraphs [47, 54-60, 63-64], see e.g. Figs. 1-6); and 
a control section that changes the optical property of the optical module based on the information acquired through the sensing section (i.e. as control unit 52 changes 53 by voltage application based on acquired input(s) from 53, 54 see e.g. paragraphs [47, 54-60, 63-64]), wherein: 
the control section (52) performs switching between a mode in which the optical property is changeable and a mode in which the optical property is unchangeable  (i.e. control unit 52 controls the voltage application to 53 including on/off according to the input signal 60 input to 54 and to 55 see e.g. paragraphs [47, 54-60, 63-64]), based on the information acquired through the sensing section (i.e. according to the input signal 60 input to 54 and to 55 see e.g. paragraphs [47, 54-60, 63-64]), and 
the control section (52) changes the optical property of the optical module (53) in the mode in which the optical property is changeable (i.e. as control unit 52 changes voltage application to 53 and thus the optical characteristics of lens, see above, in during operation, and  based on acquired input(s) from 53, 54 see e.g. paragraphs [33-43, 47, 54-60, 63-64, 92]).
But Kuriki is silent that information on usage environments includes a geographical positional information (where sensor 55 may include various sensors and biosensors for monitoring the environment, see e.g. paragraph [55,58]). 
However, Rousseau teaches in the same field of invention of active lens management system and method (see e.g. Figs. 1-6, Title, Abstract, paragraphs [01-02, 04-21, 54-71, 74-82]) and further teaches that information on usage environments includes a geographical positional information (i.e. as the control unit 4 operates/controls and activates the active lens 1 based on and using information from sensors 5,6 including GPS position sensor, displacement and distance sensor information, to change the active lens activation and operation, see paragraphs [54-69, 82, 98-102, 04] in order to allow for a sufficiently fine control of the active ophthalmic lens, notably to fully respond to special requirements of wearer and current behavior).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adapt and modify the light control device of Kuriki according to teaching of Rousseau to include information on usage environments includes a geographical positional information to change the active lens as light control device activation and operation, in order to allow for a sufficiently fine control of the active ophthalmic lens, notably to fully respond to special requirements of wearer and current behavior (see Rousseau paragraphs [04, 63-69, 82, 98-102]). 
Regarding claim 2, the Kuriki-Rousseau combination teaches the invention as set forth above, and Kuriki further teaches (see Figs. 1-6) that the information on the usage environments further includes at least one of the following: an activity state of a user; a posture of the user; a wearing state of the eyewear on the user; an inclination of the eyewear; light intensity under the usage environments; and presence or absence of detection of another apparatus (i.e. as sensors 55 supply information from e.g. optical sensor, heat sensor, humidity sensor, vibration
sensor, acceleration sensor, and various biosensors, see paragraphs [55, 58-63]; and due to combination similar and other sensors of Rousseau, paragraphs [82-83]).
Regarding claim 3, the Kuriki-Rousseau combination teaches the invention as set forth above, and Kuriki further teaches (see Figs. 1-6) comprising an input section that receives input operation (i.e. as control 52 receives input signal(s) 60 from switches/sensors 54, 55, e.g. paragraphs [47, 54-60]), wherein the mode in which the optical property is changeable  (i.e. operation  of 50, 53 by controlled optical characteristics, e.g. paragraphs [47, 54-60, 63-64]) includes: an automatic mode in which the control section automatically changes the optical property when the information acquired through the sensing section satisfies a predetermined condition (i.e. where 52 changes optical characteristics of 53 according to sensor 55 input signal see e.g.  as paragraphs [35, 47, 54-60, 63-64, 92, 101]), and a manual mode in which the control section changes the optical property upon reception of input operation of a user on the input section (i.e. where 52 changes optical characteristics of 53 according to switch 54 input signal due to user operation, see e.g.  as paragraphs [47, 54-60, 63-64, 92, 99]) , and the control section selectively executes either the automatic mode or the manual mode (i.e. as 52 changes optical characteristics of 53 according to 54 and 55 input signal see e.g. paragraphs [35, 47, 54-60, 63-64, 92, 99, 101]). 
Regarding claim 4, the Kuriki-Rousseau combination teaches the invention as set forth above, and Kuriki further teaches (see Figs. 1-6) the optical property is a light transmittance or a light refractive index (i.e. as optical characteristics of the lens, including intensity, color, polarization of transmitted light, refractive index of the liquid crystal molecules in lens part, by using 53 controlled by 52 by changing applied voltage, e.g. paragraphs [04, 13, 15, 33-45, 47-50, 54-60, 63, 80-88]). 

Claims 5-11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kuriki et al. (hereafter Kuriki, of record, see Information disclosure statement of09/013/2019) JP 2016-161807 (where attached English language machine translation is referenced) in view Rousseau et al. (hereafter Rousseau) US 20170357107 A1, and further in view of Machida  et al. (hereafter Machida) US 20140092327 A1.
Regarding claim 5, the Kuriki-Rousseau combination teaches the invention as set forth above, and Kuriki further teaches (see Figs. 1-6) the mode in which the optical property is changeable  (i.e. optical characteristics of the lens, e.g. intensity, color, polarization of transmitted light or refractive index of the liquid crystal molecules in lens part, by using 53 controlled by control unit 52 by changing voltage, e.g.  paragraphs [04, 13, 15, 33-45, 47-50, 54-60, 63]) includes: 
a mode in which a first optical property is changeable, the mode changing the first optical property of the optical module (i.e. as changing lens characteristic intensity, color, polarization of transmitted light with 53 controlled by 52 changing applied voltage, e.g.  paragraphs [13, 15, 33-45, 47-50, 54-60, 63]), but Kuriki does not provide details about a mode in which a second optical property is changeable, the mode changing the second optical property of the optical module (as Kuriki discloses optical lens characteristic where color of transmitted light or refractive index of the liquid crystal molecules in lens part, changes by using 53 controlled by control unit 52 by changing voltage, e.g. paragraphs [04 and 20, 23, 34, 38-39, 49, 57, 60, 76-78], with reference to embodiment of Figs. 4, while Rousseau also notes changing optical power of the active lenses, e.g. paragraphs [62-65]). 
	However, Machida teaches in the same filed of invention of a control device for variable focus lenses, control method for variable focus lenses, and electronic glasses (see Figs. 1-11, Title, Abstract, paragraphs [01, 04-14, 27-39, 48-50]) and further teaches eyewear (electronic glasses with lenses 2) comprising: an optical module (varifocal component 14 as part of the lens 2, e.g. paragraphs [27-39]) that has an optical characteristic (as refractive index of the varifocal lens 2 can be electrically varied with this varifocal component 14, e.g. paragraphs [27-39) that changes by means of electrical control (see e.g. paragraphs [27-39]) where a sensing unit (sensor unit 12, e.g. paragraphs [27-39]) that acquires information relating to the usage environment (movement of a user's head and the like, e.g. paragraphs [29-33, 38-39]) and where a control unit (control unit 4, e.g. paragraphs [27-39]) changes the optical characteristic of the optical module on the basis of the information acquired by the sensing unit (as 4 varifocal component changes varifocal lens 2 with component 14 according to sensor 12 and 41component input, , see paragraphs [27-39, 48-50]).
	Because Kuriki and Machida are both from the same field of endeavor, the purpose of controlling the variable focus lenses as disclosed by Machida would have been recognized as an art pertinent art of Kuriki Kazuki.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adapt and modify eyeglasses frame of Kuriki as modified by Rousseau, with an optical module (varifocal component 14 for lens 2) that has an optical characteristic (refractive index) that changes by means of electrical control according to sensing unit input (sensor unit 12) that acquires information relating to the usage environment (movement of a user's head and the like) and having control unit (control unit 4) adapted to change the optical characteristic of the optical module on the basis of the information acquired by the sensing unit, such as disclosed by Machida for the purpose of providing the variable focus lenses of electronic eyeglasses with fast switching and reduced duration of hazing that occurs during switching of the voltage applied to the varifocal lens (see Machida paragraphs [05, 14, 27, 47])	
Regarding claim 6, the Kuriki-Rousseau-Machida combination teaches the invention as set forth above, and Kuriki further teaches (see Figs. 1-6) the optical module includes: 3a first electroactive portion in which the first optical property is changed by control by the control section (i.e. as 53 of eyewear frame controlled by control unit 52 by changing voltage application, e.g. paragraphs [04, 13, 15, 33-45, 47-50, 54-60, 63, 80-88]); and a second electroactive portion in which the second optical property is changed by control by the control section (i.e. as 4 changes varifocal lens component 14, see paragraphs [27-39, 48-50] due to combination with Machida, see claim 5 above).  
Regarding claim 7, the Kuriki-Rousseau-Machida combination teaches the invention as set forth above, and Kuriki further teaches (see Figs. 1-6) the control section (52)  performs switching between the mode in which the optical property is changeable and the mode in which the optical property is unchangeable, further based and light intensity under the usage environments (i.e. 52 controls the voltage application to 53 including on/off according to the input signal 60 input to 55,54, where 55 is a photo sensor, see e.g. paragraphs [47, 54-60, 63-64]), based on the information acquired through the sensing section (i.e. according to the input signal 60 input to 54 and to 55 see e.g. paragraphs [47, 54-60, 63-64])
Regarding claim 8, the Kuriki-Rousseau-Machida combination teaches the invention as set forth above, and Kuriki further teaches (see Figs. 1-6) the mode in which the first optical property is changeable includes a plurality of modes with different patterns of changing the first optical property of the optical module (i.e. as 52 can perform switching of light transmittance e.g. different values of  lenses 23, 11,  paragraphs [20-23, 347, 37, 49, 57-60]), and in the mode in which the optical property is changeable, the control section performs switching to any one of the plurality of modes, based on the information acquired through the sensing section (i.e. as 52 can perform switching of light transmittance e.g. different values of  lenses 23, 11,  based on inputs 60 from 55, 54, e.g. paragraphs [20-23, 347, 37, 49, 57-60]) .  
Regarding claim 9, the Kuriki-Rousseau-Machida combination teaches the invention as set forth above, and Kuriki further teaches (see Figs. 1-6) the control section performs switching between the changeable mode and the unchangeable mode independently for each of the first optical property (i.e. as changing lens characteristic e.g. intensity of transmitted light with 53 controlled by 52 changing applied voltage, e.g.  paragraphs [13, 15, 33-45, 47-50, 54-60, 63])  and the second optical property of the optical module, based on the information acquired through the sensing section (i.e. as due to modification with Machida where control unit changes varifocal lens component 14 part based on input from sensor i.e. 12 , see Machida, paragraphs [27-39, 48-50], see claim 5 above).   
Regarding claim 10, the Kuriki-Rousseau-Machida combination teaches the invention as set forth above, and Kuriki further teaches (see Figs. 1-6) the control section performs (52 as modified with Machida), based on a result of switching between the changeable mode and the unchangeable mode for one of the first optical property and the second optical property (i.e. as changing lens characteristic e.g. intensity of transmitted light with 53 controlled by 52 changing applied voltage, e.g.  paragraphs [13, 15, 33-45, 47-50, 54-60, 63], and as due to modification with Machida where control unit changes varifocal lens component 14 part based on input from sensor i.e. 12 , see Machida, paragraphs [27-39, 48-50]), switching between the changeable mode and the unchangeable mode for the other of the first optical property and the second optical property (i.e. as best understood due to 112 issues noted above, as changing lens characteristic e.g. intensity of transmitted light with 53 controlled by 52 changing applied voltage, e.g.  paragraphs [13, 15, 33-45, 47-50, 54-60, 63], and as due to modification with Machida where control unit changes varifocal lens component 14 part based on input from sensor i.e. 12 , see Machida, paragraphs [27-39, 48-50], and since as it is held that a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Because the prior art device meets all the structural limitations of the claimed apparatus it therefore also meets the limitation regarding switching operation. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (The preamble of claim 1 recited that the apparatus was “for mixing flowing developer material” and the body of the claim recited “means for mixing ..., said mixing means being stationary and completely submerged in the developer material”. The claim was rejected over a reference which taught all the structural limitations of the claim for the intended use of mixing flowing developer. However, the mixer was only partially submerged in the developer material. The Board held that the amount of submersion is immaterial to the structure of the mixer and thus the claim was properly rejected.). See MPEP § 2114. Additionally, because the structure of the claimed system, as identified above and in the original action, is the same as that claimed, it must inherently perform the same function of switching operation.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). MPEP §2114.)  
Regarding claim 11, the Kuriki-Rousseau-Machida combination teaches the invention as set forth above, and Kuriki further teaches (see Figs. 1-6) the first optical property is a transmittance (i.e. lens e.g. 23 transmittance due to controlling with 55, 54, e.g.  paragraphs [13, 15, 33-45, 47-50, 54-60, 63]), and the second optical property is a refractive index (i.e. as due to modification with Machida where control unit changes varifocal lens component 14 refractive index based on input from sensor i.e. 12 , see Machida, paragraphs [27-39, 48-50], see claim 5 above).  

Response to Arguments

Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Previous allowable subject matter has been withdrawn in light of additional prior art applied in the current rejection. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Peloux et al. US 20180210236 A1 see Figs. 1-5 and their descriptions, IIgahima et al. US 20150346517 A1 see Figs. 1-3 and their descriptions also disclose features of instant invention, and Kobayshi US 20160161744 A1 teaches active lens in display operation based on GPS sensor information, see Figs. 1-2 and their descriptions. 
	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIN PICHLER whose telephone number is (571)272-4015. The examiner can normally be reached Monday-Friday 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas K Pham can be reached on (571)272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARIN PICHLER/Primary Examiner, Art Unit 2872